—In a child protective proceeding pursuant to Family Court Act article 10, the mother appeals from an order of disposition of the Family Court, Kings County (Greenbaum, J.), dated January 17, 1992, which, upon a fact-finding order of the same court, dated September 26, 1991, made after a hearing, finding that she had neglected her children, placed them with the New York City Commissioner of Social Services for a period of six months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Based upon our review of the record, the evidence supports the Family Court’s finding that the children Nicholas P. and Christopher P. were neglected (see, Family Ct Act § 1012 [f] [i] [B]; Matter of Westchester County Dept. of Social Servs. [Barbara H.], 185 AD2d 821; Matter of C. Children, 183 AD2d 767; Matter of Danielle M., 151 AD2d 240; Matter of Sharnetta N., 120 AD2d 276).
The mother’s contention that the court erred in placing the children with the Commissioner of Social Services is now academic as the period of placement has expired (see, Matter of Kevin R., 193 AD2d 351; Matter of Commissioner of Social Servs. [Forrest G.], 180 AD2d 550; Matter of Latrice R., 93 AD2d 838). Bracken, J. P., Sullivan, Fiber and O’Brien, JJ., concur.